Citation Nr: 1400084	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for skin cancer, including basal cell carcinoma (BCC) and squamous cell carcinoma (SCC), including as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2011.  A statement of the case was issued in February 2013, and a substantive appeal was received in March 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for skin cancer, including basal cell carcinoma (BCC) and squamous cell carcinoma (SCC), because he was exposed to ionizing radiation during service.  

The record clearly demonstrates the presence of skin cancer, including BCC and SCC.  Physicians' treatment records document repeated treatment for BCC and SCC on different parts of the Veteran's body, including  his right temple, left shoulder, left hand, left cheek, left ear, nose and upper back.  The medical evidence of record indicates he was most recently treated for BCC of the right ear and SCC of the left hand in 2010.  A current radiogenic disease is therefore established.  See 38 C.F.R. § 3.311(b)(2).

Review of the Veteran's service treatment records show he sought treatment for sunburn to his back, face, legs, arms and chest in May 1986.  He was noted to have a second degree burn to his nose.  A direct service connection theory must therefore be considered.

The Director of Compensation and Pension Service sought an opinion from Undersecretary for Health on whether the Veteran's skin cancer resulted from in-service exposure to ionizing radiation, but there is no medical opinion regarding a possible link between the skin cancer and the sunburn noted during service.  As such, a medical examination is necessary to determine whether or not the Veteran's current skin cancer is related to service.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In his March 2013 substantive appeal, the Veteran reported that he continued to receive medical treatment, including surgeries, for his skin cancer.  These treatment records have not been associated with the claims file and are relevant to the Veteran's claim.  Though the Veteran is ultimately responsible for obtaining non-Federal evidence that may be used to support his appeal, the Board finds that additional efforts to obtain his private records not associated with the claims file should be made on remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (explaining that the VCAA duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from the Veteran's treating physicians.  The RO should attempt to obtain copies of all pertinent outstanding records from any physicians the Veteran identifies.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records.  

In the alternative, the Veteran should be given the opportunity to submit any supporting evidence from his treating physicians.

2.  The Veteran should then be scheduled for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his current skin cancer.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner is requested to respond to the following: 

 Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current skin cancer is causally related to service, to specifically include the sunburn he was treated for in May 1986?

Detailed reasons for all opinions should be provided.

3.  For the purpose of avoiding further remand, the RO should review the examination report/opinion to ensure that it is responsive to the above directives.  If not, the RO should return the report/opinion to the examiner for an addendum.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


